t c memo united_states tax_court john v maher petitioner v commissioner of internal revenue respondent docket no filed date john v maher pro_se joseph j boylan for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies and penalties with respect to petitioner’s federal income taxes unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number fraud_penalty sec_6663 dollar_figure big_number after concessions the principal issue remaining for decision is whether petitioner is liable for the civil_fraud penalty under sec_6663 findings_of_fact the parties have stipulated many facts which we incorporate herein by this reference when he filed his petition petitioner resided in sewaren new jersey background in petitioner obtained an undergraduate degree in industrial engineering from rutgers university in he began working for the internal_revenue_service as a valuation engineer a position that he held during the years at issue in as a result of the troubles described below petitioner resigned his position with the internal_revenue_service fictitious government investment program petitioner has been described as a compulsive gambler on one of his periodic gambling trips to las vegas nevada petitioner falsely represented to a longtime friend roy kieffer and various kieffer family members collectively the kieffers that he could invest money for them in a federal employee investment program called stopgap investments with a guaranteed 30-percent annual return in reality there was no such investment program in date in reliance on petitioner’s misrepresentations the kieffers sent petitioner funds totaling dollar_figure to invest in the fictitious investment program petitioner gambled these funds away in february and date the kieffers sent petitioner additional funds totaling dollar_figure funds to invest in the fictitious investment program petitioner also gambled these funds away to further his fraudulent scheme and keep the kieffers at bay petitioner gave the kieffers various fabricated documents one of these documents a doctored memorandum from the federal employees’ retirement_system fers dated date falsely described petitioner’s position as ass’t executive director of operations at the department of the treasury the document purported to show that petitioner’s account in the stopgap investments program had been opened for a total of dollar_figure with a guaranteed 30-percent rate of return petitioner also gave the kieffers another purported fers memorandum dated date which indicated that the guaranteed rate of interest had dropped to percent on an investment of dollar_figure finally in petitioner gave the kieffers a version of petitioner’s own statements of retirement benefits which had been altered to show an account balance that purportedly included the funds petitioner had obtained from the kieffers petitioner’s bankruptcy civil and criminal proceedings in date petitioner filed a petition with the u s bankruptcy court for the district of new jersey under u s c chapter in date petitioner received a discharge from his debts in bankruptcy in the kieffers sued petitioner in the superior court of new jersey for the return of the money petitioner had fraudulently obtained from them in the civil_action was resolved by an order for judgment by consent dated date whereby petitioner was ordered to pay the kieffers dollar_figure the consent judgment required petitioner to pay stated sums on or before certain specified dates and gave the kieffers a first priority lien on funds in his thrift_savings_plan and fers accounts as well as any proceeds he was entitled to receive from an unrelated personal injury suit on or about date petitioner entered into a plea agreement with the united_states attorney for the district of new jersey he pleaded guilty to a one-count felony information charging him with devising an artifice and scheme to defraud and to obtain money through false pretenses representations and petitioner did not list any of the kieffers as creditors on his bankruptcy petition promises all through use of the mails in violation of u s c sec_1341 petitioner’s federal tax returns for taxable years and petitioner timely filed self-prepared form sec_1040 u s individual_income_tax_return petitioner reported gross_income of dollar_figure and dollar_figure on his and tax returns respectively he reported none of the payments he had received from the kieffers notice_of_deficiency on date respondent mailed to petitioner a notice_of_deficiency for and determining that petitioner had unreported income of dollar_figure for and dollar_figure for and was liable for the civil_fraud penalty for both years opinion at trial petitioner conceded that he had unreported taxable_income with respect to the kieffers’ cash payments to him in and consequently the primary issue remaining for decision is whether petitioner is liable for the sec_6663 civil_fraud penalty in the notice_of_deficiency respondent also disallowed itemized_deductions that petitioner had claimed for unreimbursed employee_expenses before trial the parties settled this issue agreeing that petitioner had substantiated stipulated amounts of expenses which for exceeded the expenses claimed on his return similarly the parties have stipulated that the kieffers’ payments to petitioner were income to him i fraud_penalty to sustain his determination of civil_fraud respondent must show by clear_and_convincing evidence that petitioner intended to evade taxes known or believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes sec_6663 sec_7454 rule b see 398_f2d_1002 3d cir 80_tc_1111 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 69_tc_391 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is not to be presumed or based upon mere suspicion wainwright v commissioner tcmemo_1993_302 citing 264_f2d_930 5th cir because direct evidence of a taxpayer’s intent is rarely available however fraud may be proven by circumstantial evidence and reasonable inferences drawn from the facts 317_us_492 99_tc_202 53_tc_96 petitioner’s scheme to defraud the kieffers was reprehensible but respondent has not convinced us that petitioner had any specific intent to evade taxes in this proceeding petitioner has never denied that he fraudulently misappropriated money from the kieffers and that it was wrong to do so although he alleges that these misdeeds were an isolated aberration in his conduct petitioner maintains that he always intended to repay the kieffers with interest for their investments and that he eventually did so with liquidated_damages albeit pursuant to a consent judgment he alleges that he would have repaid the kieffers sooner but lacked the resources having gambled himself into bankruptcy and being legally unable to withdraw funds from his government retirement program although it betrays a sore lack of judgment perhaps aggravated by a gambling compulsion and does nothing to absolve him of wrongdoing petitioner’s testimony in this regard did not strike us as being dishonest or devious petitioner testified that when he filed his tax returns for and he believed that he was not required to report the kieffers’ payments to him as taxable_income because i petitioner alleges that he did not list the kieffers on his bankruptcy petition because he intended to repay them in full and did not seek to have his obligations to them discharged in bankruptcy we are mindful that in sentencing petitioner for mail fraud the presiding judge in the u s district_court of new jersey stated it’s clear to me that that unfortunate circumstance of petitioner’s defrauding the kieffers was the result of a gambling compulsion which doesn’t excuse it however you have made complete restitution to the kiefers sic you have come forward and accepted responsibility and in an extraordinary way thought that if i received the money and i paid them back readily then that was not a taxable issue respondent has not shown with clear_and_convincing evidence that petitioner’s understatements of income in and were the result of fraudulent intent rather than of petitioner’s negligence or misunderstanding of the tax law see carr v commissioner tcmemo_1978_408 although petitioner was employed with the internal_revenue_service as a valuation engineer during the years at issue a position from which he has since resigned we are not prepared to say that this circumstance in and of itself is circumstantial evidence of fraud respondent does not allege and the record does not suggest that petitioner’s employment gave him any expertise or specialized knowledge in the tax laws insofar as the record reveals petitioner had no training or experience in legal or accounting issues and his work as a valuation engineer appears to have been only tangentially related to substantive tax issues we are not persuaded that petitioner’s general intelligence and sophistication or the fact or manner of his preparing his own tax returns for and with errors not totally in his favor as respondent concedes were such as to establish the requisite intent to evade taxes cf liddy v commissioner tcmemo_1985_107 holding that former white house staff assistant and general counsel of a presidential reelection committee was not liable for the civil_fraud penalty with respect to his unreported income from illegal activities notwithstanding the taxpayer’s education professional background and amoral conduct affd 808_f2d_312 4th cir respondent contends that petitioner maintained inadequate records and that this is circumstantial evidence of fraud although petitioner signed no loan agreements or other documents to evidence an investment or loan transaction with the kieffers we believe that petitioner’s personal relationship with the kieffers and the nature of the purported transactions credibly explain the absence of formal documents memorializing the kieffers’ investments respondent does not allege and the evidence does not suggest that petitioner concealed records from respondent refused to cooperate with respondent’s investigation made misleading statements to irs agents during the course of the irs investigation destroyed any records or altered any entries in his books on the basis of all the evidence in the record we conclude that respondent has failed to prove clearly and convincingly additionally we are not convinced by respondent’s argument that petitioner’s failure to maintain adequate_records to substantiate employee business_expenses is circumstantial evidence of fraudulent intent to evade tax particularly in light of respondent’s concession that for petitioner has substantiated more employee business_expenses than he claimed on his return that petitioner had the specific intent to evade taxes with respect to the money he obtained from the kieffers accordingly we hold that respondent has not carried his burden of proving fraud by clear_and_convincing evidence ii period for assessment because we hold that petitioner is not liable for the fraud_penalty the exception of sec_6501 permitting tax to be assessed at any time in the case of a false_or_fraudulent_return with the intent to evade is inapplicable at trial respondent conceded that the exception of sec_6501 is also inapplicable for because the dollar_figure of gross_income petitioner omitted from his return is less than percent of the dollar_figure of gross_income he reported respondent has not established that any other exception to the general 3-year limitation period applies for accordingly respondent is time barred from assessing petitioner’s taxes petitioner has not pleaded or argued the statute_of_limitations with respect to respondent’s assessment of his taxes we deem petitioner to have conceded any such issue in any event the exception of sec_6501 is applicable inasmuch as the amount of income petitioner omitted exceeded percent in fact over percent of the gross_income stated on his return accordingly respondent is not time barred from assessing petitioner’s taxes to reflect the foregoing and the parties’ concessions decision will be entered under rule
